909 F.2d 1485
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Adonis Dijon TODD, Plaintiff-Appellant,v.William SEABOLD, Jack Woods, Charles Holt, Doctor Rishi,Morris Mitchell, Rick Pershing, Tommie Newman,Fred Murray, Faye Henry, Roberta HartSewell, Defendants-Appellees.
No. 89-5605.
United States Court of Appeals, Sixth Circuit.
Aug. 1, 1990.

Before KEITH and RALPH B. GUY, Jr., Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record, briefs of the parties and plaintiff's motion for transcript at government expense, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff filed a 42 U.S.C. Sec. 1983 prisoner civil rights complaint making numerous allegations.  The only issue presented to the jury was whether excessive use of force was used by prison personnel.  The jury returned a verdict for the defendants.


3
Three arguments are made on appeal.  Plaintiff alleges:  (1) that prison staff violated their own policies and procedures;  (2) he was prevented from presenting his case in a effective manner because he lacked legal knowledge and had psychological problems;  and (3) the jury instructions were improper.


4
Upon review of the district court record, we conclude that the district court's decision should be affirmed.  Although plaintiff states that the prison did not follow policies and procedures, such conclusory allegations fail to state a claim.   See Chapman v. City of Detroit, 808 F.2d 459, 465 (6th Cir.1986);  Smith v. Rose, 760 F.2d 102, 106 (6th Cir.1985).  In addition, plaintiff's allegation that he was incapable of presenting his case in an effective manner is not supported by the record.  The district court specifically determined that he was adequately presenting his case pro se, and the documents filed in the district court support that conclusion.  Finally, the argument that the jury instructions were improper is without merit.  The instructions adequately informed the jury of the relevant considerations and provided a basis in law for aiding the jury in reaching its decision.   Kitchen v. Chippewa Valley Schools, 825 F.2d 1004, 1010-11 (6th Cir.1987).


5
It is ORDERED that the motion for transcript be denied and the district court's decision be, and it hereby is, affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.